Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This communication is a Notice of Allowance in response to amendments received on 12/17/21.
Claims 1, 8 and 15 have been amended to overcome the 35 U.S.C 101 rejections. Examiner withdraws the 35 U.S.C. 101 rejections with respect to these and all depending claims.
The terminal disclaimer filed on 2/15/21 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Therefore, Claims 1-20 are now pending and have been allowed.


EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner's amendment was given in a telephone interview with Eric Moore on 3/24/22.

 The application has been amended as follows:
Claim 1.  (Currently Amended) A computer-implemented method for facilitating use of a web-based question-and-answer (Q&A) system, comprising:
providing a user-interface for an application associated with the web-based Q&A system to a first computer and to one or more second computers;
receiving, at a server of the web-based Q&A system, a first question submitted by a first user at the first computer using the user-interface;
determining a community value of the first question based on user reputation or a participation rate of the first user in the web-based Q&A system;
determining a business value of the first question by:

the predictive model has been trained based on activity histories of a plurality of users;
the change in the probability of the user action is determined based on probabilities, determined using the predictive model, of the user action with and without answering of the first question;
the user action is associated with at least one of the following:
a use of technical support for a product; or
an adoption of the product; and
the business value of the first question is further based on a technical support cost or a cost of the product:
generating, by a processor, a list of questions comprising the first question and one or more
other questions, wherein each respective question in the list of questions is associated with a respective community value;
generating a prioritized list of questions for display to a second user based on the respective community value for each respective question in the list of questions such that questions in the prioritized list of questions that have a higher community value are displayed before questions in the prioritized list of questions that have a lower community value;
transmitting, over a data channel, the prioritized list of questions to at least one of the one
or more second computers, wherein the at least one of the one or more second computers is
associated with the second user, and wherein the at least one of the one or more second computers
displays the prioritized list of questions to the second user;
receiving, from the second user, based on the prioritized list of questions, an answer to the
first question;
storing the answer in an answer repository;
determining a point value of the first question based on the community value of the first question and the business value of the first question; and


Claim 8.  (Currently Amended) A computer system for facilitating use of a web-based question-and-answer (Q&A) system, comprising:
a processor; and
a memory comprising instructions that, when executed by the processor, cause the
processor to perform a method, the method comprising:
providing a user-interface for an application associated with the web-based Q&A system to a first computer and to one or more second computers;
receiving, at a server of the web-based Q&A system, a first question submitted by a first user at the first computer using the user-interface;
determining a community value of the first question based on user reputation or a participation rate of the first user in the web-based Q&A system;
determining a business value of the first question by:
using a predictive model to determine, based on probabilistic user behavior analysis, a change in a probability of a user action caused by answering the first question, wherein:
the predictive model has been trained based on activity histories of a plurality of users;
the change in the probability of the user action is determined based on probabilities, determined using the predictive model, of the user action with and without answering of the first question;
the user action is associated with at least one of the following:
a use of technical support for a product; or
an adoption of the product; and
the business value of the first question is further based on a technical support cost or a cost of the product:
generating, by a processor, a list of questions comprising the first question and one or more
other questions, wherein each respective question in the list of questions is associated with a respective community value;
generating a prioritized list of questions for display to a second user based on the respective community value for each respective question in the list of questions such that questions in the prioritized list of questions that have a higher community value are displayed before questions in the prioritized list of questions that have a lower community value;
transmitting, over a data channel, the prioritized list of questions to at least one of the one
or more second computers, wherein the at least one of the one or more second computers is
associated with the second user, and wherein the at least one of the one or more second computers
displays the prioritized list of questions to the second user;
receiving, from the second user, based on the prioritized list of questions, an answer to the
first question;
storing the answer in an answer repository;
determining a point value of the first question based on the community value of the first question and the business value of the first question; and
increasing, based on receiving the answer from the second user and based on the point value of the first question, a point total of a corresponding user account of the second user in the web-based Q&A system.

Claim 15.  (Currently Amended) A non-transitory computer-readable medium comprising
instructions that, when executed by a processor, cause the processor to perform a method for
facilitating use of a web-based question-and-answer (Q&A) system, the method comprising:
providing a user-interface for an application associated with the web-based Q&A system to a first computer and to one or more second computers;
receiving, at a server of the web-based Q&A system, a first question submitted by a first user at the first computer using the user-interface;
determining a community value of the first question based on user reputation or a participation rate of the first user in the web-based Q&A system;
determining a business value of the first question by:
using a predictive model to determine, based on probabilistic user behavior analysis, a change in a probability of a user action caused by answering the first question, wherein:
the predictive model has been trained based on activity histories of a plurality of users;
the change in the probability of the user action is determined based on probabilities, determined using the predictive model, of the user action with and without answering of the first question;
the user action is associated with at least one of the following:
a use of technical support for a product; or
an adoption of the product; and
the business value of the first question is further based on a technical support cost or a cost of the product:
generating, by a processor, a list of questions comprising the first question and one or more
other questions, wherein each respective question in the list of questions is associated with a respective community value;
generating a prioritized list of questions for display to a second user based on the respective community value for each respective question in the list of questions such that questions in the prioritized list of questions that have a higher community value are displayed before questions in the prioritized list of questions that have a lower community value;
transmitting, over a data channel, the prioritized list of questions to at least one of the one
or more second computers, wherein the at least one of the one or more second computers is
associated with the second user, and wherein the at least one of the one or more second computers
displays the prioritized list of questions to the second user;
receiving, from the second user, based on the prioritized list of questions, an answer to the
first question;
storing the answer in an answer repository;
determining a point value of the first question based on the community value of the first question and the business value of the first question; and
increasing, based on receiving the answer from the second user and based on the point value of the first question, a point total of a corresponding user account of the second user in the web-based Q&A system.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In light of Applicant’s amendments and remarks, claims are eligible. Based on updated guidance issued in 2019PEG,  claims as a whole integrates the exception into a practical application. In particular, the combination of additional elements such as determining a business value of the first user by using a predictive model to determine a change in probability of a user action; the predictive model has been trained based on activity histories of the plurality of user, the change in the probability of the user action is determined based on probabilities, determined using the predictive model, of the user action with and without answering of the first question; the user action is associated with at least one of the following: a use of technical support for a product; or an adoption of the product; and the business value of the first question is further based on a technical support cost or a cost of the product, provide a specific improvement over prior systems. Thus, the claims are not directed to the recited judicial exception, and the claims is eligible.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGEETA BAHL/Primary Examiner, Art Unit 3629